873 F.2d 1450
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.HEAD SPORTS INC., Plaintiff,v.PRINCE MANUFACTURING, INC., Defendant.
Misc. No. 223.
United States Court of Appeals, Federal Circuit.
Dec. 8, 1988.

Before FRIEDMAN, BISSELL and ARCHER, Circuit Judges.
BISSELL, Circuit Judge.

ORDER

1
Head Sports Inc.  (Head) petitions for permission to appeal from the September 6, 1988 order, as amended on October 25, 1988, issued by the United States District Court for the District of New Jersey and certified for immediate appeal pursuant to 28 U.S.C. Secs. 1292(b), (c).  Prince Manufacturing Inc. opposes the petition.


2
We have reviewed the submissions here and the district court's order and have determined, in our discretion, not to grant Head's petition.  In particular, granting the petition would not appear to materially advance the termination of the litigation.


3
Accordingly,

IT IS ORDERED THAT:

4
Head's petition for permission to appeal is denied.